Title: General Orders, 6 November 1780
From: Washington, George
To: 


                        
                            Head Quarters Totowa Monday November 6th 1780
                            Parole Prussia
                            Countersign Plenty, Peace
                            Watchword Look up
                        
                        For the Day Tomorrow
                        Brigadier General Huntington
                        Lieutenant Colonel commandant
                        Butler
                        Lieutenant Colonel Holdridge
                        Major T. L. Moore
                        Brigade Major Pettingal
                        The Honorable the Board of war having called for a Return of all officers holding military rank who are not
                            adopted by or considered as belonging to any State in order that means may be fallen upon to make good the depreciation of
                            their former pay—A Return of all those who come under the above description is to be made to the Adjutant General by the
                            1st day of December next; but as some Officers who are interested in the foregoing may be at too great a distance to send
                            in their names by the above time, they are requested to do it as soon as possible afterwards, not exceeding the 1st day of
                            January next.
                        The General has just received information that Colonel Odgen and Captain Dayton who were in Elizabeth Town,
                            were taken last night in their beds by the Enemy. A convincing proof that they have the most minute intelligence of every
                            thing that passes in that place and that it is dangerous for an officer (except with a guard or under sanction of a flag)
                            to remain there during the night; He has assured the Officers in General Orders that if any of them are taken out of the
                            line of their duty and by their own imprudence that their Exchanges shall be postponed while there is an officer
                            remaining in Captivity of their rank. He again repeats this in most solemn terms, with this further declaration that
                            whenever they are exchanged, they shall be arrested and a full investigation had into the circumstances of their capture.
                            The General means this as a caution to the army, not as a reflection upon the present conduct of Colonel Ogden who he has
                            reason to believe was in the execution of business by proper authority: He is yet uninformed of the reason of Captain
                            Dayton’s being at Elizabeth town.
                        It is with infinite regret the General is obliged once more to take notice of the disorderly conduct of the
                            soldiers arising in a great measure from the abuse of Passes: the whole country is overspread with straggling soldiers
                            with the most frivolous pretences, under which they commit every species of robbery and plunder. In a ride he took the
                            other day he found soldiers as low as Aquakanung bridge on both sides the river and as far as he has ever yet gone round
                            the environs of camp the roads and farmhouses are full of them. To remedy these evils and to have the army ready for any
                            sudden emergency the General does in most express and positive Terms forbid all but General Officers, and Officers
                            commanding Regiments to grant Passes; and not more than eight from a regiment are to be given by the latter in a day, and
                            those only to Soldiers of orderly conduct.
                    